Titone, J.
(concurring). The first time this case was before the Court, I concurred in the suppression of defendant’s statement on constraint of People v Conyers (68 NY2d 982), but I argued that under the Fourth Amendment Brown v Illinois (422 US 590) attenuation principles were not applicable and that, accordingly, suppression was not required (72 NY2d 614, 625-630 [Titone, J., concurring]). Now that the United State Supreme Court has held that the United States Constitution does not, in fact, compel suppression (495 US —, 110 S Ct 1640) and the Court is urged to consider the issues under the New York State Constitution, I concur wholeheartedly in my colleagues’ conclusion that the special New York right to counsel rules provide sound support for a departure from Federal precedent and justify applying our own State attenuation analysis in cases involving Payton violations (Pay-ton v New York, 445 US 573).